Citation Nr: 0819489	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear. 

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted entitlement to service connection for hearing 
loss of the left ear with a non-compensable evaluation and 
denied the veterans claims of entitlement to service 
connection for hearing loss of the right ear, tinnitus and 
COPD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9 Substantive Appeal the veteran requested a 
Board hearing in Washington, D.C.  However, in May 2008 the 
veteran notified VA that he could not attend a Board hearing 
in Washington, D.C. and requested that a videoconference 
hearing before the Board be scheduled instead.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  He and his 
representative should be notified of the 
date and time of the hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



